

116 HR 5875 IH: Protect Our Military Families’ 2nd Amendment Rights Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5875IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Murphy of North Carolina (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to provide that a member of the Armed Forces and the spouse of that member shall have the same rights regarding the receipt of firearms at the location of any duty station of the member.1.Short titleThis Act may be cited as the Protect Our Military Families’ 2nd Amendment Rights Act.2.Receipt of firearm or ammunition by spouse of member of the Armed Forces at a duty station of the member outside the United StatesSection 925(a)(3) of title 18, United States Code, is amended—(1)by inserting or to the spouse of such a member before or to;(2)by striking members, and inserting members and spouses,;(3)by striking members or and inserting members, spouses, or; and(4)by striking member or and inserting member, spouse, or.3.Residency of spouses of members of the Armed Forces to be determined on the same basis as the residency of such members for purposes of Federal firearms lawsSection 921(b) of title 18, United States Code, is amended to read as follows:(b)For purposes of this chapter, a member of the Armed Forces on active duty, or a spouse of such a member, is a resident of—(1)the State in which the member or spouse maintains legal residence;(2)the State in which the permanent duty station of the member is located; and(3)the State in which the member maintains a place of abode from which the member commutes each day to the permanent duty station of the member..4.Effective dateThe amendments made by this Act shall apply to conduct engaged in after the 6-month period that begins with the date of the enactment of this Act.